Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8-14,16-19,21 of U.S. Patent No. 11,381,676. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1, 676 teaches a method of launching a selected application on a computing device, comprising: recognizing a user authorized to use the computing device based on a fingerprint of a finger detected on a fingerprint sensor portion of a touchscreen display matching a fingerprint of an authorized user of the computing device (Claim 1, Column 23 lines 12-17); and 
unlocking an application installed on the computing device in response to detecting a continuous swipe movement by the finger on the touchscreen display from the fingerprint sensor portion toward one of the displayed secure application launch icons concluding with disengagement of the finger from the touchscreen display at an end of the swipe movement occurring before any portion of the finger reaches a position over a displayed application launch icon corresponding to the application (Claim 1, Column 23 lines 18-31).

app
2
3
4
5
6
7
8
9
10
676
1-2
3
4
5
6
8
9
10
11


app
11
12
13
14
15
16
17
18
19
676
12
13
14
16
17
18
19
19
19


app
20








676
21











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,7-11,14-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Li”, US2021/0152685) in view of Mhun et al (“Mhun”, 2018/0157395) in view of Toguchi (“Toguchi”, US 2021/0058562)

As per claim 1, Li teaches a method of launching a selected application on a computing device, comprising: 
recognizing a user authorized to use the computing device based on a fingerprint of a finger detected on a fingerprint sensor portion of a touchscreen display matching a fingerprint of an authorized user of the computing device ([0115] After capturing the fingerprint information of the user, the terminal may compare the captured fingerprint information with prestored fingerprint information.  If the captured fingerprint information matches the prestored fingerprint information, the fingerprint authentication succeeds.  If the fingerprint authentication succeeds, the terminal may display the second lock screen interface.); and 
unlocking an application installed on the computing device ([0123] S306: In response to the fourth operation, the terminal opens an application associated with the control, and the terminal displays a function interface of the application associated with the control.)  in response to detecting a continuous swipe movement by the finger on the touchscreen display from the fingerprint sensor portion toward one of the displayed secure application launch icons ([0122] In some embodiments of this application, if the fourth operation is the slide operation, in a process in which the user performs the slide operation, as the finger of the user moves, the terminal moves a control corresponding to a location of the start point of the slide operation.  For example, the termination point of the slide operation is any control, such as the phone icon, included in the navigation menu.  It is assumed that the start point of the slide operation is the fingerprint capturing area.); 
Li fails to expressly disclose concluding with disengagement of the finger from the touchscreen display at an end of the swipe movement occurring before any portion of the finger reaches a position over a displayed application launch icon corresponding to the application. However, Mhun teaches disclose concluding with disengagement of the finger from the touchscreen display at an end of the swipe movement occurring before any portion of the finger reaches a position over a displayed application launch icon corresponding to the application. (Mhun, [0209] Referring to the third drawing of FIG. 6, the mobile terminal can sense a second input signal 660 for moving the virtual home button 630 to the notification icon 650.  The second input signal 660 may be a touch input signal for selecting the virtual home button 630 and moving the virtual home button 630 to the notification icon 650 through dragging, swiping, or flicking).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Mhun with the method of Li. Motivation to do so would have been to provide a quick and intuitive way of launching icons with expected results using a simple substitution of a flick for a drag gesture. 
While Mhun teaches flicking, it may be unclear that the finger is disengaged before it reaches a position over the displayed secure application launch icons. However, Toguchi explicitly teaches a flick gesture comprising when disengagement of the finger from the touchscreen display at an end of the continuous swipe movement occurs before the finger reaches a position ([0052] An operation of removing a finger after quickly moving the finger for some distance while maintaining the touch of the finger on the touch panel 70a is referred to as Flick.  In other words, Flick is an operation of quickly running a finger on the touch panel 70a like flipping.  If Touch-Move performed for a predetermined distance or more at a predetermined velocity or more is detected and then Touch-Up is detected, the system control unit 50 determines that Flick is performed (determines that Flick is performed subsequent to a slide operation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the clarifying teaching of Toguchi with the method of Li-Mhun. Motivation to do so would have been to enforce the meaning of the flick operation allowing the user to perform the duties of the drag operation without having to wear the screen by sliding the entire way. 

As per claim 2, Li-Toguchi the method of claim 1, wherein the continuous swipe movement by the finger on the touchscreen display is continuous from detection of the fingerprint to the disengagement of the finger from the touchscreen display at an end of the swipe movement ([0052] An operation of removing a finger after quickly moving the finger for some distance while maintaining the touch of the finger on the touch panel 70a is referred to as Flick.  In other words, Flick is an operation of quickly running a finger on the touch panel 70a like flipping.  If Touch-Move performed for a predetermined distance or more at a predetermined velocity or more is detected and then Touch-Up is detected, the system control unit 50 determines that Flick is performed (determines that Flick is performed subsequent to a slide operation.  See also Li, [0122]-[0123]).

As per claim 3, Li teaches the method of claim 1, further comprising: displaying an additional menu of secure application launch icons on the touchscreen display in response to the fingerprint detected on a fingerprint sensor portion of a touchscreen display matching a fingerprint of an authorized user of the computing device, wherein the application is represented by one of the displayed secure application launch icons ([0115] After capturing the fingerprint information of the user, the terminal may compare the captured fingerprint information with prestored fingerprint information.  If the captured fingerprint information matches the prestored fingerprint information, the fingerprint authentication succeeds.  If the fingerprint authentication succeeds, the terminal may display the second lock screen interface.  The second lock screen interface includes the navigation menu.  See Figure 4A.). 

As per claim 4, Li teaches the method of claim 3, wherein displaying the additional menu of secure application launch icons on the touchscreen display in response to the fingerprint detected on a fingerprint sensor portion of a touchscreen display matching a fingerprint of an authorized user of the computing device comprises displaying the secure application launch icons encircling the fingerprint sensor portion of the touchscreen display ([0115] After capturing the fingerprint information of the user, the terminal may compare the captured fingerprint information with prestored fingerprint information.  If the captured fingerprint information matches the prestored fingerprint information, the fingerprint authentication succeeds.  If the fingerprint authentication succeeds, the terminal may display the second lock screen interface.  The second lock screen interface includes the navigation menu.  See Figure 4A.).  

As per claim 7, Li teaches the method of claim 1, further comprising detecting a peripheral shape of a finger contact on the touchscreen display when the finger is touching the fingerprint sensor portion, wherein determining the selected application installed on the computing device from a selective engagement of the finger on the touchscreen display comprises determining the selected application based on an icon on the touchscreen display that is aligned with a longitudinal axis of the continuous swipe movement ([0122] As shown in FIG. 5, in a process in which the user performs the slide operation, a fingerprint icon 501 corresponding to the fingerprint capturing area is moved with movement of the finger of the user.  When the finger of the user stays at a location of a phone icon 502, movement of the fingerprint pattern 501 is also stopped and remains at the location of the phone icon 502.  In this way, a visual effect provided to the user is that the fingerprint pattern 501 is dragged to the location of the phone icon 502.  For example, the start point of the slide operation is any control, such as a phone icon, included in the navigation menu.  It is assumed that the termination point of the slide operation is the fingerprint capturing area.)

	Claim 8 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 9 is similar in scope to that of claim 2, and is therefore rejected under similar rationale.
Claim 10 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 11 is similar in scope to that of claim 4, and is therefore rejected under similar rationale.
Claim 14 is similar in scope to that of claim 7, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to that of claim 1, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to that of claim 2, and is therefore rejected under similar rationale.
Claim 17 is similar in scope to that of claims 3 and 4, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to that of claim 7, and is therefore rejected under similar rationale.


Claim 5-6,12-13,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (“Li”, US2021/0152685 in view of Mhun et al (“Mhun”, 2018/0157395) in view of Toguchi (“Toguchi”, US 2021/0058562) in view of Lee et al (“Lee”, US 2016/0109999)


As per claim 5, Li teaches a circle of icons, but fails to distinctly point out a semi-circle. However, Lee teaches the method of claim 3, wherein displaying the additional menu of secure application launch icons on the touchscreen display in response to the fingerprint detected on a fingerprint sensor portion of a touchscreen display matching a fingerprint of an authorized user of the computing device comprises displaying the secure application launch icons arranged as a semi-circle adjacent to the fingerprint sensor portion of the touchscreen display (Figure 9 right image semi-circle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Lee with the method of Li. Motivation to do so would have been an obvious to try approach, by choosing from a finite number of predicatable solutions with a reasonable expectation of success. The different layouts of icons in combination with the fingerprint drag solution of Li would have been an expected result.)

As per claim 6, Lee teaches the method of claim 3, wherein displaying the additional menu of secure application launch icons on the touchscreen display in response to the fingerprint detected on a fingerprint sensor portion of a touchscreen display matching a fingerprint of an authorized user of the computing device comprises displaying the secure application launch icons arranged in at least one of columns or rows on the touchscreen display (Figure 9, left image row).

Claim 12 is similar in scope to that of claim 5, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to that of claim 6, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to that of claim 5, and is therefore rejected under similar rationale.
Claim 19 is similar in scope to that of claim 6, and is therefore rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198